Citation Nr: 0413051	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-29 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran had active military service September 1941 to 
July 1942 and from April 1945 to June 1946.  He was a member 
of the Philippine Commonwealth Army.  He was a prisoner of 
war (POW) from April 10, 1942, to July 31, 1942.

The instant appeal arose from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in which denied a claim for service connection for 
arteriosclerotic heart disease.

The Board of Veterans' Appeals (Board) notes that service 
connection for arteriosclerotic heart disease was previously 
denied in a November 1984 rating decision.  In Suttman v. 
Brown, 5 Vet. App. 127 (1993), the United States Court of 
Appeals for Veterans Claims (CAVC or Court) held that a claim 
for service connection for a POW presumptive disease under 
38 C.F.R. § 3.309(c), as here, is a new claim, regardless of 
the time of onset of the disease, and is thus not subject to 
the new and material evidence requirements of 38 U.S.C.A. 
§ 5108.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran contends that service connection is in order for 
arteriosclerotic heart disease as it is related to his 
captivity as a POW.  He asserts that he did experience 
localized edema during captivity and now has a diagnosis of 
ischemic heart disease/arteriosclerotic heart disease such 
that service connection should be awarded.  From a review of 
the record the Board finds that additional development is 
warranted in this case.

For a veteran who is a former POW and was interned or 
detained for not less than 30 days, a presumption of service 
connection for beriberi heart disease manifest to a degree of 
10 percent or more at any time after service may apply.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307(a)(5), 3.309(c) (2003).  Beriberi heart disease 
includes ischemic heart disease if the former POW experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2003).  The evidentiary basis to establish a presumption of 
entitlement to service connection may be medical evidence, 
competent lay evidence, or both.  38 C.F.R. § 3.307(b) 
(2003).
 
With a former POW claim for compensation, omission of history 
or findings from clinical records made upon repatriation is 
not determinative of service connection.  38 C.F.R. 
§ 3.304(e) (2003).  Special attention will be given to any 
disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  Id.  
The circumstances attendant upon the individual veteran's 
confinement and the duration thereof will be associated with 
pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  Id.  

As an initial matter, the Board notes that the veteran is 
entitled to consideration of the special POW presumptions.  
The veteran meets the criterion of being in captivity for at 
least 30 days.  Further, the record is clear that the veteran 
has a current diagnosis of both arteriosclerotic heart 
disease as well as ischemic heart disease.  In fact, the 
veteran has been diagnosed with arteriosclerotic heart 
disease for many years.  Records from the Philippine military 
reveal that the veteran was discharged for medical reasons in 
1968 with a diagnosis of arteriosclerotic heart disease which 
had a reported date of onset in 1952.  A May 2001 VA 
examination report also diagnosed arteriosclerotic heart 
disease.  A May 2001 medical certificate from the Department 
of Health in the Philippines indicated that the veteran was 
examined at the San Juan District Hospital in May 2001 and 
was diagnosed with ischemic heart disease. 

The question then becomes whether the record indicates that 
the veteran experienced localized edema during captivity.  
Available service medical records are negative for any 
pertinent abnormalities.  In September 1984 he provided his 
first VA Form 10-0048 (Former POW Medical History) and 
indicated that he had swelling of the muscles during 
captivity.  On this form, it also appears that the veteran 
may have replied in the affirmative as to whether he had 
beriberi during captivity as only certain boxes were checked.  
An October 1984 VA social work survey indicated that the 
veteran reported that while in captivity he was not given 
enough food to eat, he had no access to medication, he was 
beaten, and he experienced malaria, dysentery and kidney 
trouble.  In December 2000 the veteran again reported on a VA 
Form 10-0048 that he had swelling of the muscles during 
captivity.  He also reported that he had swelling in the 
joints and swelling of the legs and/or feet during captivity.  
In March 2003, the RO received an affidavit from an 
individual, P. D., who reported that he was in captivity with 
the veteran and that he remembered that the veteran had 
swollen knees and malaria while in captivity.  

The RO in reviewing the above evidence indicated that little 
probative weight was to be accorded the declaration of P.D. 
in the absence of supporting treatment records.  The RO also 
noted that the VA Forms 10-0048 in 1984 and 2000 were 
inconsistent as on the former, the veteran did not indicate 
that he had swelling of the legs or feet and on the latter, 
he did so indicate.  However, as noted above, the veteran in 
1984 did report having swelling of the muscles and appeared 
to indicate that he had beriberi while in captivity.  Thus, 
the records, as asserted by the RO, may not be contradictory.  
The Board does find, however, that further development is in 
order.  The Board finds that the RO should verify that P.D. 
was a POW with the veteran and would therefore, have had the 
opportunity to observe the veteran's feet or legs while in 
captivity.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the service 
department for the purpose of 
verification of the Philippine service of 
P.D., and especially whether P.D., whose 
March 2003 declaration is of record, was 
a POW at the same time and place as the 
veteran.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



